DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: projection receiving member 2200, projection optical system 2100, and red optical resonator 81(R).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
label 2020 and label 2010.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. US Patent 6,882,379 (hereinafter Yokoyama).
Regarding claim 1, Yokoyama teaches 
an image display module (figures 1, 2, 5 and 6) comprising,
a first panel (array of LEDs 102R; 601R) configured to emit first imaging light of a red wavelength region (column 8, lines 53-54 teaches red light source is configured of an array of 
a second panel (array of LEDs 102B; 601B) configured to emit second imaging light of a blue wavelength region (column 9, lines 12-14 teaches blue light source is configured of an array of LEDs 102B (blue) that emit light of a wavelength in the blue region) the second imaging light having no polarization characteristics (102G have no polarization characteristic);
a third panel (array of LEDs 102G; 601G) configured to emit third imaging light of a green wavelength region , the third imaging light having no polarization characteristics (col. 7, lines 65-68 and column 8, lines 15)102G have no polarization characteristics); and
a color combined prism (dichroic prism 101) configured to emit combined light combined from the first imaging light, the second imaging light, and the third light (column 8, lines 49-53 teaches about the periphery of the dichroic prism 101 are deployed a red light source, green light source, and blue light source that are configured of two-dimensional arrays of light emitting diode (LEDs)), wherein
the color combined prism (dichroic prism 101) includes a first dichroic mirror having no polarization separation characteristics, and a second dichroic mirror having no polarization separation characteristics (column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101, no polarization characteristics), and 
a peak wavelength in the red wavelength region is in a range of from 630 nm to 680 nm (red wavelength usually  peak around 625 to 700 nm because red in the visible spectrum  wavelength range).
Regarding claim 2, Yokoyama teaches
the image display module (figures 1, 2, 5, and 6) according to claim 1, wherein a utilization efficiency of the first imaging light in the first dichroic mirror and the second dichroic mirror (column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101) is equal to or greater than 50% (since there is no filtering device or polarization plates, the efficiency of light traveling would be consider greater than 50%).
Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and property.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 4, Yokoyama teaches
the image display module (figures 1, 2, 5, and 6) according to claim 1, wherein each of the first panel (organic electroluminescent element (EL) 601R), the second panel (organic electroluminescent element (EL) 601B), and the third panel (organic electroluminescent element (EL) 601G) includes a light-emitting element including an organic electroluminescence element (601R, 601B, 601G; column 11, lines 14-38).
Regarding claim 5, Yokoyama teaches 
the image display module (figure 1, 2, 5, and 6) according to claim 4, wherein the organic electroluminescence element (601R, 601B, 601G) includes an optical resonator (col. 11 lines 62-67 and col. 12, lines 1-3, 601R, 601G, 601B comprises an optical resonator).
Regarding claim 6, Yokoyama teaches
an image display device (figures 1, 2, 5, and 6), comprising the image display module (figures 1, 2, and 5) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. US Patent 6,882,379 (hereinafter Yokoyama) as applied to claim 1 above, and further in view of Akiyama US 9,010,938.
Regarding claim 3, Yokoyama teaches
the image display module (figures 1, 2, 5, and 6) according to claim 1, wherein 
the first dichroic mirror has characteristics of transmitting the third imaging light (102G) and reflecting the first imaging light (102R; column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101), 
the second dichroic mirror has characteristics of transmitting the third imaging light (102G) and reflecting the second imaging light (102B; column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101).
Yokoyama is silent regarding a transmission bandwidth of the third imaging light
in the first dichroic mirror and the second dichroic mirror is equal to or greater than 130 nm. 
However, Akiyama teaches image display module (figure 6), wherein a transmission bandwidth of the third imaging light in the first dichroic mirror (70) and the second dichroic mirror (310) is equal to or greater than 130 nm (shown in figure 3B that the emission intensity of first solid-state light source 24 has a bandwidth greater than 130 nm; column 5, lines 24-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yokoyama, to use a transmission bandwidth of the imaging light in the first dichromic mirror and the second dichroic mirror being equal to or greater than 130 nm, for the purpose of having an emission area, which is configured so that the spread angle along the short side direction of the emission area becomes larger than the spread angle along the long side direction of the emission area (col. 6, lines 26-32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872